THE STATE OF SOUTH CAROLINA
              In The Supreme Court

The State, Respondent,

v.

Terrell Artieth Smith, Appellant.

Appellate Case No. 2017-001178


              Appeal From Charleston County
         Kristi Lea Harrington, Circuit Court Judge


                    Opinion No. 27928
     Heard October 15, 2019 – Filed November 20, 2019


                       AFFIRMED


Appellate Defender Lara M. Caudy, of Columbia, for
Appellant.

Attorney General Alan Wilson, Chief Deputy Attorney
General W. Jeffrey Young, Deputy Attorney General
Donald J. Zelenka, Senior Assistant Deputy Attorney
General Melody J. Brown, and Assistant Attorney
General Sherrie Butterbaugh, all of Columbia; and
Solicitor Scarlett A. Wilson, of Charleston, for
Respondent.

John H. Blume, of Cornell Law School, of New York,
and Lindsey S. Vann, of Justice 360, of Columbia, for
Amici Curiae, Justice 360 and Cornell Juvenile Justice
Project.
JUSTICE KITTREDGE:              Four months shy of his eighteenth birthday,
petitioner Terrell Smith stabbed his friend Brandon Bennett (the victim) to death
and, when the victim's father Darryl Bennett walked in on the stabbing, laughed at
Bennett's anguish and attempted to stab Bennett to death as well. Following a jury
trial, Smith was convicted and sentenced to thirty-five years' imprisonment for
murder and thirty years' imprisonment for attempted murder, the sentences to be
run concurrently.1

Section 16-3-20(A) of the South Carolina Code (2015) imposes a mandatory
minimum sentence of thirty years' imprisonment on those convicted of murder,
whether the offender is a juvenile or an adult. Despite receiving a sentence longer
than the mandatory minimum, Smith argues the statute is unconstitutional because
it places juvenile and adult homicide offenders on equal footing for sentencing
purposes, and the Eighth Amendment, as interpreted by the United States Supreme
Court (the Supreme Court) in Miller v. Alabama,2 forbids such a result. In
accordance with the overwhelming majority of states that have addressed similar
arguments, we hold the mandatory minimum sentence imposed by section
16-3-20(A) is constitutional as applied to juveniles and affirm Smith's convictions
and sentences.

                                           I.
On June 11, 2014, at approximately 7:00 a.m., Bennett awoke and walked past the
victim's bedroom on the way to the kitchen. The house was quiet, as Bennett and
the victim lived there alone,3 and Bennett observed the victim asleep in his bed.




1
  Smith also received a five-year sentence for the possession of a weapon during
the commission of a violent crime, which was also to run concurrently with the
other two sentences.
2
 567 U.S. 460 (2012) (holding mandatory life without parole sentences imposed
on juvenile offenders convicted of homicide crimes violated the Eighth
Amendment's prohibition against cruel and unusual punishment).
3
    The victim was eighteen years old at the time.
After putting out food to later prepare breakfast, Bennett returned to his own room.
Several minutes later, Bennett heard loud noises coming from the victim's room
and went to investigate.

Upon entering the victim's room, Bennett saw Smith stabbing the victim in his bed
and telling the victim, "Didn't I tell you I was going to get you[?]" Bennett ran in
to the room and threw Smith off of the victim. Smith then attacked Bennett,
stabbing at him unsuccessfully with the knife while Bennett tried to shove the knife
away and disarm Smith. The victim attempted to assist Bennett but was too weak
from his wounds and collapsed on the floor. Bennett accused Smith of killing his
son (the victim), and Smith laughed and said, "I'm going to kill you too
motherfucker." Eventually, Bennett was able to disarm Smith, and Smith fled the
scene. The victim died from his wounds within minutes. Smith was apprehended
shortly thereafter.

Following a jury trial, Smith was convicted of murder, attempted murder, and
possession of a weapon during the commission of a violent crime. Because Smith
was seventeen at the time of the murder and faced a potential sentence of life
without the possibility of parole, he was given an individualized sentencing
hearing pursuant to Aiken v. Byars, 410 S.C. 534, 765 S.E.2d 572 (2014) (plurality
opinion). At the Aiken hearing, a mitigation expert testified at length about each of
the five factors of youth identified in Miller and Aiken and how those factors
applied to Smith.

Smith also filed a motion requesting the circuit court declare section 16-3-20(A)
unconstitutional as applied to juveniles because the statute did not sufficiently
allow for an individualized consideration of the unique characteristics of youth,
instead applying the same mandatory minimum sentence to juveniles and adults
alike. The circuit court summarily denied the motion.

At the conclusion of the Aiken hearing, the circuit court summarized the testimony
related to each of the five factors and sentenced Smith. Smith appealed, and we
certified his appeal from the court of appeals pursuant to Rule 204(b), SCACR.

                                         II.
Smith argues section 16-3-20(A) is unconstitutional because it treats juvenile and
adult homicide offenders equally for sentencing purposes, in that both juveniles
and adults are subject to the same mandatory minimum sentence. Smith contends
such a result ignores the scientific and constitutional differences between juveniles
and adults recognized by the Supreme Court in its juvenile sentencing cases. See
Miller, 567 U.S. at 471–80; Graham v. Florida, 560 U.S. 48, 68–75 (2010); Roper
v. Simmons, 543 U.S. 551, 569–74 (2005). According to Smith, regardless of the
evidence presented at an Aiken mitigation hearing, a mandatory minimum
sentencing provision destroys the sentencer's ability to craft a lesser sentence if it
deems leniency appropriate. Thus, Smith claims mandatory minimum sentences
run afoul of the Eighth Amendment and the spirit of the Supreme Court's decision
in Miller. We disagree.

We recently did an exhaustive analysis of the Roper-Graham-Miller trilogy and
found we were constrained to narrowly interpret the holdings lest we—as an
inferior (i.e., state) court—impermissibly broadened the reach of federal
constitutional protections. See State v. Slocumb, 426 S.C. 297, 306–07, 827 S.E.2d
148, 153 (2019) (citing Arkansas v. Sullivan, 532 U.S. 769, 772 (2001) (per
curiam); Oregon v. Hass, 420 U.S. 714, 719 & n.4 (1975)).4 We are again being
asked to ignore the confines of the holdings of the Supreme Court and instead
extend the rationale underlying the holdings. As in Slocumb, we decline the
invitation and leave resolution of the reach of the Eighth Amendment, including
any possible extensions, to the Supreme Court. It is clear neither the Eighth
Amendment nor Miller speaks directly to the issue of the constitutionality of
mandatory minimum sentences.5 In so holding, we join the overwhelming
majority of jurisdictions that has found mandatory minimum sentences
constitutional under the Eighth Amendment and Miller.6


4
  Similarly, a majority of this Court (albeit not in the lead opinion) narrowly
interpreted Miller's holding in Aiken. See Aiken, 410 S.C. at 545–46, 765 S.E.2d at
578 (Pleicones, J., concurring) ("I agree with the [two dissenting Justices] that
Miller does not require that we grant relief to juveniles who received discretionary
life without the possibility of parole [] sentences, and that the [lead opinion]
exceeds the scope of current Eighth Amendment jurisprudence in ordering relief
under Miller . . . .").
5
  Smith also argues that—in addition to the Eighth Amendment—article I, section
15 of the South Carolina Constitution prohibits mandatory minimum sentences for
juvenile offenders. We express no opinion on the applicability of the state
constitution to Smith's argument, as he mentions the state constitution only in
passing in his brief. See State v. Jones, 344 S.C. 48, 58–59, 543 S.E.2d 541, 546
(2001) (declining to address the merits of a party's argument when the argument
was conclusory and unsupported by discussion or citation to authority).
6
    See, e.g., People v. Tate, 352 P.3d 959, 970 (Colo. 2015); People v. Davis, 429
                                        III.
As the Supreme Court of Delaware concluded, "Now, it may be that the 'evolving
standards of decency that mark the progress of a maturing society' will compel the
United States Supreme Court to rule someday that the Eighth Amendment
prohibits any minimum mandatory sentences for juvenile offenders, but Miller did
not mark that day." Burrell, 207 A.3d at 146 (quoting Miller, 567 U.S. at 469–70).
We therefore find section 16-3-20(A) is constitutional as applied to juveniles and
affirm Smith's convictions and sentences.7




P.3d 82, 93 (Colo. App. 2018), cert. denied, No. 18SC848, 2019 WL 670636, at *1
(Colo. Feb. 19, 2019) (en banc); State v. Taylor G., 110 A.3d 338, 345–46 (Conn.
2015); Burrell v. State, 207 A.3d 137, 144–45 & nn. 32–37 (Del. 2019) (collecting
cases); James v. United States, 59 A.3d 1233, 1235 (D.C. 2013); State v. Michel,
257 So. 3d 3, 4 (Fla. 2018), cert. denied, 139 S. Ct. 1401 (2019); Martinez v. State,
256 So. 3d 897, 898–900 (Fla. Dist. Ct. App. 2018); People v. Reyes, 63 N.E.3d
884, 889 (Ill. 2016); People v. Banks, 36 N.E.3d 432, 439 (Ill. App. Ct. 2015);
State v. Vang, 847 N.W.2d 248, 262–63 (Minn. 2014); Commonwealth v.
Lawrence, 99 A.3d 116, 121 (Pa. Super. Ct. 2014); Lewis v. State, 428 S.W.3d 860,
863–64 (Tex. Crim. App. 2014); Shalouei v. State, 524 S.W.3d 766, 767 (Tex.
App. 2017), cert. denied, July 31, 2017; State v. Barbeau, 883 N.W.2d 520, 532
(Wis. Ct. App. 2016) (collecting cases); see also State v. Zarate, 908 N.W.2d 831,
846 (Iowa 2018) (reaching the same result under the state constitution so long as a
juvenile offender was given an individualized sentencing hearing, similar to South
Carolina's Aiken hearings). But see State v. Link, 441 P.3d 664, 682 (Or. Ct. App.
2019) (determining the imposition of a mandatory minimum sentence of life with
the possibility of parole on a juvenile homicide offender without an individualized
sentencing hearing was unconstitutional under the Eighth Amendment); State v.
Houston-Sconiers, 391 P.3d 409, 420 (Wash. 2017) (en banc) (holding a sentencer
was required to have complete discretion to sentence a juvenile as it felt
appropriate, including below any statutorily-required mandatory minimums).
7
  As we stated in Slocumb, the General Assembly has introduced legislation that
would update juvenile sentencing practices in South Carolina in the wake of Roper,
Graham, Miller, and Aiken. We are hopeful the General Assembly will continue to
consider the unique difficulties inherent in juvenile sentencing and chart a
legislative path forward to address this issue.
AFFIRMED.

BEATTY, C.J., FEW and JAMES, JJ., concur. HEARN, J., concurring in a
separate opinion.
JUSTICE HEARN: I concur but write separately based on Aiken v. Byars and my
dissent in State v. Slocumb. While I continue to believe my position in these cases is
consistent with the jurisprudence developed by the United States Supreme Court, I
wholeheartedly agree with the majority that a mandatory minimum sentence, such
as the provision at issue here, does not violate the Eighth Amendment. Rather than
ask this Court to require a sentencing hearing on the hallmarks of youth when a
juvenile faces the possibility of incarceration for life—something Smith does not do
because the trial judge conducted such a thorough hearing—Smith categorically
contends mandatory minimum sentences unconstitutionally restrict the trial court's
ability to analyze the Miller factors. While enabling trial courts to exercise more
discretion in juvenile sentencing may be sound policy, I agree with the majority that
the United States Supreme Court has not spoken on this issue. Accordingly, I concur.